Case 5:20-cv-05104-PKH Document 52                Filed 12/07/20 Page 1 of 6 PageID #: 842




                        IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                               FAYETTEVILLE DIVISION

BRET BIELEMA.                                                                PLAINTIFF
vs.
THE RAZORBACK FOUNDATION, INC.                                              DEFENDANT


                                 Case No. 5:20-cv-05104-PKH

THE RAZORBACK FOUNDATION, INC.                                   COUNTER- PLAINTIFF
vs.
BRET BIELEMA and NEIL CORNRICH                               COUNTER- DEFENDANTS


                             COACH BIELEMA’S RESPONSE TO
                                 MOTION TO COMPEL


      Plaintiff and Counter-Defendant Bret Bielema states the following through the undersigned

counsel:

      1. On October 1, 2010, the Foundation served 18 interrogatories and 51 requests for

         production on Coach Bielema. № 50-1.

      2. The same day, it sent discovery requests to Neil Cornrich, an attorney who acted as Coach

         Bielema’s agent during the negotiation of the Final Buyout Agreement and has continued

         to represent him. Exhibit 1.

      3. The requests to Coach Bielema that are directed to “You” or “Your” are defined to include

         any agent working on Coach Bielema’s behalf. The requests served on Cornrich include a

         similar definition for Cornrich’s agents. Many requests seek the same information and

         documents separately from both men.




                                                                                                1
Case 5:20-cv-05104-PKH Document 52              Filed 12/07/20 Page 2 of 6 PageID #: 843




  4. Further, facts underlying the claims and defenses in this suit involve Cornrich’s personal

     activities and communications on Coach Bielema’s behalf.

  5. Moreover, because Cornrich could be a “lawyer” under Ark. R. Civ. P. 502(a)(3), the

     Foundation’s broad requests for his communications potentially implicated attorney-client

     privilege (with Coach Bielema or other Rule 502 “clients”).

  6. And among the Foundation’s 51 requests for production are requests to produce every

     document within the broadest scope of discovery the federal courts might ever have

     allowed – “any documents . . . that have any relevance to any fact at issue in this case”

     and “all [nonprivileged] documents . . . that relate to the subject matter of this Action[,]”

     for example. № 50-1 at 11.

  7. The Foundation gave Coach Bielema’s counsel a 14-day extension required by a still-

     unresolved medical emergency involving a member of counsel’s immediate family.

  8. Coach Bielema served responses and objections to the Foundation’s First Set of

     Interrogatories and Requests for Production, and Second Set of Requests for Production,

     on November 16, the extended deadline.

  9. However, counsel alerted the Foundation of delays producing documents required in part

     by delays receiving documents and information from Cornrich – whom the Foundation

     had granted a longer discovery extension, and NC Sports, Cornrich’s employer, whom the

     Foundation had just subpoenaed – both of which included documents and information the

     Foundation’s requests required Coach Bielema to give, but which Coach Bielema did not

     in fact have.




                                                                                                2
Case 5:20-cv-05104-PKH Document 52             Filed 12/07/20 Page 3 of 6 PageID #: 844




  10. Coach Bielema’s counsel offered to order production to prioritize and immediately

     produce information the Foundation needed, applying temporary Bates numbers if

     necessary. The Foundation did not respond.

  11. On November 17, the Foundation sent a letter with a nonexclusive list of grievances with

     Coach Bielema’s responses, asking “whether you will correct these deficiencies in full and

     provide complete responses and a privilege log by November 23.” № 50-6 at 5. The

     specified deficiencies included:

         a. That Coach Bielema stated in response to Interrogatory 13 that persons who knew

             Coach Bielema would not have been expected to get a DI head coach position

             immediately after termination by Arkansas included “every Athletic Director and

             DI head coach in college football” (the participants in the small market for those

             positions) but did not provide their names and addresses; and

         b. That Coach Bielema did not identify all his oral communications with the New

             England Patriots – which the Foundation’s request did limit by subject matter – in

             the 21 months he worked there.

  12. On November 23, the Foundation filed its motion to compel and accompanying brief

     (collectively “Motion”) seeking “full and complete responses” to those 70 discovery

     requests.

  13. Coach Bielema has intended to respond broadly in discovery to avoid dispute and the need

     to seek intervention from the Court. Moreover, he has not yet served discovery requests

     himself. We respectfully submit, however, that Foundation did not confine its discovery

     requests to appropriate limits, and has inappropriately filed an undifferentiated motion to




                                                                                              3
Case 5:20-cv-05104-PKH Document 52                 Filed 12/07/20 Page 4 of 6 PageID #: 845




        compel complete responses to those 70 discovery requests without demonstrating that any

        request is relevant.

    14. That is of particular concern because the Motion relies on Keaton v. Property and Casualty

        Insurance Co., No 4:07-CV-634-BSM, 2008 U.S. Dist. LEXIS 122245 (E.D. Ark. June

        20, 2008), an unpublished district court opinion that is notable only for erroneously

        reciting in 2008 the discovery standard from the pre-2000 version of Rule 26.

    15. We respectfully ask the Court to take account of these facts as it determines whether the

        Foundation’s formal and informal efforts to procure discovery have been in good faith,

        Fed. R. Civ. P. 37(a)(5) & -(d)(1)(B), whether the Foundation appropriately tailored its

        discovery requests and served them for a proper purpose, Fed. R. Civ. P. 26(b)(2)(c), -

        (g)(1)(B)(ii)-(iii) & -(g)(3), whether to exercise its discretion to protect the parties from

        harassment or undue expense, Fed. Rs. Civ. P. 26(c) & 37(a)(5), whether good cause exists

        to excuse any waived objection, see Fed. R. Civ. P. 33(b)(4), and whether and how to

        manage the conduct of discovery in this case going forward.

    Wherefore, for the reasons stated above and in the accompanying Brief in support, which is

incorporated herein as if set forth word for word, Coach Bielema respectfully requests that the

Court deny the Foundation’s Motion to Compel in whole or, alternatively, every appropriate part;

exercise its discretion under the Federal Rules of Civil Procedure to confine discovery to the scope

permitted by Rule 26(b)(1) and proportioned to the needs of this particular case; enter an order

protecting Coach Bielema from the obligation to provide discovery outside that appropriate scope;

and impose any appropriate sanction if it finds the Foundation’s conduct inappropriate.




                                                                                                   4
Case 5:20-cv-05104-PKH Document 52     Filed 12/07/20 Page 5 of 6 PageID #: 846




                           Respectfully submitted,

                        By: /s/ Thomas A. Mars                  .
                           Thomas A. Mars, AR Bar 86115
                           MARS LAW FIRM, P.A.
                           5500 Pinnacle Point Drive, Suite 202
                           Rogers, AR 72758
                           Phone: (479) 381-5535
                           tom@mars-law.com


                           John C. Everett, AR Bar 70022
                           EVERETT LAW FIRM
                           P.O. Box 1460
                           12217 W. Hwy. 62
                           Farmington, AR 72730-1460
                           Phone: (479) 267-0292
                           john@everettfirm.com


                           John E. Tull III, AR Bar 84150
                           QUATTLEBAUM, GROOMS & TULL PLLC
                           111 Center St., Suite 1900
                           Little Rock, AR 72201
                           Phone: (501) 379-1705
                           jtull@qgtlaw.com


                           Ryan K. Culpepper, AR Bar 2012093
                           CULPEPPER LAW FIRM, PLLC
                           P.O. Box 70
                           Hot Springs, AR 71902
                           Phone: (501) 760-0500
                           ryan@theculpepperfirm.com




                                                                              5
Case 5:20-cv-05104-PKH Document 52    Filed 12/07/20 Page 6 of 6 PageID #: 847




                           R. Craig Wood
                           Benjamin P. Abel
                              (admitted pro hac vice)
                           McGUIRE WOODS LLP
                           Court Square Building
                           652 Peter Jefferson Parkway, Suite 350
                           Charlottesville, VA 22911
                           Phone: (434) 977-2558
                           cwood@mcguirewoods.com
                           babel@mcguirewoods.com

                           Counsel for Plaintiff/Counter-Defendant
                             Bret Bielema




                                                                             6
